Name: Commission Regulation (EU) NoÃ 139/2014 of 12Ã February 2014 laying down requirements and administrative procedures related to aerodromes pursuant to Regulation (EC) NoÃ 216/2008 of the European Parliament and of the Council Text with EEA relevance
 Type: Regulation
 Subject Matter: air and space transport;  transport policy;  technology and technical regulations;  EU institutions and European civil service
 Date Published: nan

 14.2.2014 EN Official Journal of the European Union L 44/1 COMMISSION REGULATION (EU) No 139/2014 of 12 February 2014 laying down requirements and administrative procedures related to aerodromes pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), amended by Regulation (EC) No 1108/2009 (2), and in particular Article 8a(5) thereof, Whereas: (1) Regulation (EC) No 216/2008 aims at establishing and maintaining a high uniform level of civil aviation safety in Europe. (2) The implementation of Regulation (EC) No 216/2008 requires the establishment of detailed Implementing Rules, in particular concerning the safety regulation of aerodromes, in order to maintain a high uniform level of civil aviation safety in the Union while pursuing the objective of an overall improvement in aerodrome safety. (3) It requires the Commission to adopt the necessary Implementing Rules for establishing the conditions for the design and safe operation of aerodromes referred to in Article 8a(5) before 31 December 2013. (4) In order to ensure a smooth transition and a high level of civil aviation safety in the Union, the Implementing Rules should reflect the state of the art and the best practices in the field of aerodromes; take into account the applicable International Civil Aviation Organization (hereinafter referred to as ICAO) Standards and Recommended Practices, thereby respecting ICAOs respective classification throughout the system of rules; and worldwide aerodrome operation experience, and scientific and technical progress in the field of aerodromes; be proportionate to the size, traffic, category and complexity of the aerodrome and nature and volume of operations thereon; provide for the necessary flexibility for customised compliance; and cater for the cases of aerodrome infrastructure which has been developed, prior to the entry into force of this Regulation, in accordance with the different requirements contained in the national legislations of the Member States. (5) It is necessary to provide sufficient time for the aerodrome industry and Member States administrations to adapt to the new regulatory framework and to verify the continued validity of certificates issued before the entry into force of this Regulation. (6) With a view to ensuring uniformity in the application of common requirements, it is essential that common standards be applied by the Competent Authorities and, where applicable, the European Aviation Safety Agency (the Agency) when assessing compliance with these requirements; the Agency should develop Acceptable Means of Compliance and Guidance Material to facilitate the necessary regulatory uniformity. The common requirements should cater for identical processes within the competent authorities across the different aviation domains. They should not prevent, however, the application of slightly different processes if and where necessary or beneficial, for example in the case of separate overseeing entities for aerodromes and air operations. The safety objective of these requirements should remain unaffected by the different ways of technical compliance. (7) With regard to obstacle management in the aerodrome surroundings as well as to other activities taking place outside the aerodromes boundary, each Member State may designate different authorities and other entities in charge of monitoring, assessment and mitigation risks. The aim of this Regulation is not to change current allocation of tasks within the Member State. However, a seamless organisation of the competences regarding the safeguarding of aerodrome surroundings and the monitoring and mitigating of risk caused by human activities should be ensured in each Member State. It should therefore be ensured that authorities which are entrusted with responsibilities of safeguarding the surrounding of aerodromes have the adequate competencies to fulfil their obligations. (8) Specific services referred to in subpart B of Annex IV (Part ADR.OPS) should be provided at an aerodrome. In some cases these services are not directly provided by the aerodrome operator, but by another organisation or State entity, or combination of both. In such cases the aerodrome operator, being responsible for the operation of the aerodrome, should have arrangements and interfaces with these organisations or entities in place to ensure the provision of services according to the requirements stated in Annex IV. When such arrangements and interfaces are in place the aerodrome operator should be considered as having discharged their responsibility and should not be understood to be directly responsible or liable for any non-compliances by another entity involved in the arrangement, provided that it has complied with all applicable requirements and obligations laid down in this Regulation relevant to its responsibility under the arrangement. (9) Regulation (EC) No 216/2008 only concerns aerodrome certificates to be issued by Competent Authorities in so far as safety aspects are concerned. Therefore, non-safety related aspects of existing national aerodrome certificates remain unaffected. (10) The measures provided for in this Regulation are based on the Opinion issued by the Agency in accordance with Article 17(2)(b) and Article 19(1) of Regulation (EC) No 216/2008. (11) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation lays down detailed rules on: (a) the conditions for establishing and notifying to the applicant the certification basis applicable to an aerodrome as set out in Annexes II and III; (b) the conditions for issuing, maintaining, amending, limiting, suspending or revoking certificates for aerodromes, and certificates for organisations responsible for the operation of aerodromes, including operating limitations related to the specific design of the aerodrome as set out in Annexes II and III; (c) the conditions for operating an aerodrome in compliance with the essential requirements set out in Annex Va and, if applicable, Annex Vb to Regulation (EC) No 216/2008 as set out in Annex IV; (d) the responsibilities of the holders of certificates as set out in Annex III; (e) the conditions for the acceptance and for the conversion of existing aerodrome certificates issued by Member States; (f) the conditions for the decision not to permit exemptions referred to in Article 4(3b) of Regulation (EC) No 216/2008, including criteria for cargo aerodromes, the notification of exempted aerodromes and for the review of granted exemptions; (g) the conditions under which operations shall be prohibited, limited or subject to certain conditions in the interest of safety as set out in Annex III; (h) certain conditions and procedures for the declaration by and for the oversight of apron management service providers referred to in paragraph 2(e) of Article 8a of Regulation (EC) No 216/2008 as set out in Annexes II and III. 2. Competent Authorities involved in the certification and oversight of aerodromes, aerodrome operators and apron management service providers shall comply with the requirements laid down in Annex II. 3. Aerodrome operators and providers of apron management services shall comply with the requirements laid down in Annex III. 4. Aerodrome operators shall comply with the requirements laid down in Annex IV. Article 2 Definitions For the purpose of this Regulation, the following definitions shall apply: (1) aerodrome means a defined area (including any buildings, installations and equipment) on land or water or on a fixed, fixed offshore or floating structure intended to be used either wholly or in part for the arrival, departure and surface movement of aircraft; (2) aeroplane means a power-driven heavier-than-air aircraft, deriving its lift in flight chiefly from aerodynamic reactions on surfaces which remain fixed under given conditions of flight; (3) aircraft means a machine that can derive support in the atmosphere from the reactions of the air other than the reactions of the air against the earths surface; (4) apron means a defined area intended to accommodate aircraft for purposes of loading or unloading passengers, mail or cargo, fuelling, parking or maintenance; (5) apron management service means a service provided to manage the activities and the movement of aircraft and vehicles on an apron; (6) audit means a systematic, independent and documented process for obtaining evidence and evaluating it objectively to determine the extent to which requirements are complied with; (7) certification specifications mean technical standards adopted by the Agency indicating means to show compliance with Regulation (EC) No 216/2008 and its Implementing Rules and which can be used by an organisation for the purpose of certification; (8) Competent Authority means an authority designated within each Member State with the necessary powers and responsibilities for the certification and oversight of aerodromes, as well as personnel and organisations involved therein; (9) continuing oversight means the tasks which are conducted for the implementation of the oversight programme at any time by the Competent Authority to verify that the conditions under which a certificate has been granted continue to be fulfilled during its period of validity; (10) Deviation Acceptance and Action Document (DAAD) means a document established by the Competent Authority to compile evidence provided to justify the acceptance of deviations from the certification specifications issued by the Agency; (11) inspection means an independent evaluation by observation and judgement accompanied as appropriate by measurement, testing or gauging, in order to verify compliance with applicable requirements; (12) movement means either a take-off or landing; (13) obstacle means all fixed (whether temporary or permanent) and mobile objects, or parts thereof, that:  are located on an area intended for the surface movement of aircraft, or  extend above a defined surface intended to protect aircraft in flight, or  stand outside those defined surfaces and that have been assessed as being a hazard to air navigation; (14) obstacle limitation surface means a surface that defines the limits to which objects may project into the airspace; (15) obstacle protection surface means a surface established for visual approach slope indicator system above which objects or extensions of existing objects shall not be permitted except when, in the opinion of the appropriate authority, the new object or extension would be shielded by an existing immovable object. Article 3 Oversight of aerodromes 1. Member States shall designate one or more entities as the Competent Authority(ies) within that Member State with the necessary powers and responsibilities for the certification and oversight of aerodromes, as well as personnel and organisations involved therein. 2. The Competent Authority shall be independent from aerodrome operators and providers of apron management services. This independence shall be achieved through separation, at functional level at least, between the Competent Authority and these aerodrome operators and providers of apron management services. Member States shall ensure that Competent Authorities exercise their powers impartially and transparently. 3. If a Member State designates more than one entity as Competent Authority the following conditions shall be fulfilled: (a) each Competent Authority shall be responsible for specifically defined tasks and a determined geographic area; and (b) coordination shall be established between these Authorities in order to ensure effective oversight of all aerodromes and aerodrome operators, as well as providers of apron management services. 4. Member States shall ensure that the Competent Authority(ies) has(ve) the necessary capabilities and resources to fulfil their requirements under this Regulation. 5. Member States shall ensure that Competent Authorities personnel do not perform oversight activities when there is evidence that this could result directly or indirectly in a conflict of interest, in particular when relating to family or financial interest. 6. Personnel authorised by the Competent Authority to carry out certification and/or oversight tasks shall be empowered to perform at least the following tasks: (a) examine the records, data, procedures and any other material relevant to the execution of the certification and/or oversight task; (b) take away copies of or extracts from such records, data, procedures and other material; (c) ask for an oral explanation on-site; (d) enter aerodromes, relevant premises, operating sites or other relevant areas and means of transport; (e) perform audits, investigations, tests, exercises, assessments and inspections; (f) take or initiate enforcement measures as appropriate. 7. The tasks in paragraph 6 shall be carried out in compliance with the national legislation of the Member States. Article 4 Information to the European Aviation Safety Agency Within three months after the entry into force of this Regulation the Member States shall inform the European Aviation Safety Agency (the Agency) of the names, locations, ICAO airport codes of the aerodromes and the names of aerodrome operators, as well as the number of passengers and cargo movements of the aerodromes to which the provisions of Regulation (EC) No 216/2008 and this Regulation apply. Article 5 Exemptions 1. The Member State shall notify the Agency about their decision to grant an exemption in accordance with Article 4(3b) of Regulation (EC) No 216/2008, within one month following the decision being taken. The information transmitted to the Agency shall include the list of aerodromes concerned, the name of the aerodrome operator and the number of passengers and cargo movements of the aerodrome of the relevant year. 2. The Member State shall on an annual basis examine the traffic figures of an exempted aerodrome. If the traffic figures at such an aerodrome have exceeded those provided for in Article 4(3b) of Regulation (EC) No 216/2008 over the last three consecutive years they shall inform the Agency and revoke the exemption. 3. The Commission may at any time decide not to permit an exemption in the following cases: (a) the general safety objectives of Regulation (EC) No 216/2008 are not met; (b) the relevant passenger and cargo traffic figures have been exceeded over the last three consecutive years; (c) where the exemption does not comply with any other relevant EU legislation. 4. Where the Commission decided that exemption is not allowed, the Member State concerned shall revoke the exemption. Article 6 Conversion of certificates 1. Certificates issued by the Competent Authority prior to 31 December 2014 on the basis of national legislations shall remain valid until they are issued in accordance with this Article, or if no such certificates are issued, 31 December 2017. 2. Before the end of the period specified in paragraph 1, the Competent Authority shall issue certificates for the aerodromes and aerodrome operators concerned, if the following conditions are met: (a) the certification basis referred to in Annex II has been established using the certification specifications issued by the Agency, including any cases of equivalent level of safety and special conditions which have been identified and documented; (b) the certificate holder has demonstrated compliance with the certification specifications which are different from the national requirements on which the existing certificate was issued; (c) the certificate holder has demonstrated compliance with those requirements of Regulation (EC) No 216/2008 and its Implementing Rules which are applicable to its organisation and its operation and which are different from the national requirements on which the existing certificate was issued. 3. By way of derogation from paragraph 2 point (b), the Competent Authority may decide to waiver demonstration of compliance if it considers that this demonstration creates an excessive or disproportionate effort. 4. The Competent Authority shall keep records, for a minimum period of five years, of the documents related to the conversion of certificates procedure. Article 7 Deviations from certification specifications 1. The Competent Authority may, until 31 December 2024, accept applications for a certificate including deviations from the certification specifications issued by the Agency, if the following conditions are met: (a) the deviations do not qualify as an equivalent level of safety case under ADR.AR.C.020, nor qualify as a case of special condition under ADR.AR.C.025 of Annex II to this Regulation; (b) the deviations existed prior to the entry into force of this Regulation; (c) the essential requirements of Annex Va to Regulation (EC) No 216/2008 are respected by the deviations, supplemented by mitigating measures and corrective actions as appropriate; (d) a supporting safety assessment for each deviation has been completed. 2. The Competent Authority shall compile the evidence supporting the fulfilment of the conditions referred to in paragraph 1 in a Deviation Acceptance and Action Document (DAAD). The DAAD shall be attached to the certificate. The Competent Authority shall specify the period of validity of the DAAD. 3. The aerodrome operator and the Competent Authority shall verify that the conditions referred to in paragraph 1 continue to be fulfilled. If such is not the case the DAAD shall be amended, suspended or withdrawn. Article 8 Safeguarding of aerodrome surroundings 1. Member States shall ensure that consultations are conducted with regard to safety impacts of constructions proposed to be built within the limits of the obstacle limitation and protection surfaces as well as other surfaces associated with the aerodrome. 2. Member States shall ensure that consultations are conducted with regard to safety impacts of constructions proposed to be built beyond the limits of the obstacle limitation and protection surfaces as well as other surfaces associated with the aerodrome and which exceed the height established by Member States. 3. Member States shall ensure coordination of the safeguarding of aerodromes located near national borders with other Member States. Article 9 Monitoring of aerodrome surroundings Member States shall ensure that consultations are conducted with regard to human activities and land use such as: (a) any development or change in land use in the aerodrome area; (b) any development which may create obstacle-induced turbulence that could be hazardous to aircraft operations; (c) the use of hazardous, confusing and misleading lights; (d) the use of highly reflective surfaces which may cause dazzling; (e) the creation of areas that might encourage wildlife activity harmful to aircraft operations; (f) sources of non-visible radiation or the presence of moving or fixed objects which may interfere with, or adversely affect, the performance of aeronautical communications, navigation and surveillance systems. Article 10 Wildlife hazard management 1. Member States shall ensure that wildlife strike hazards are assessed through: (a) the establishment of a national procedure for recording and reporting wildlife strikes to aircraft; (b) the collection of information from aircraft operators, aerodrome personnel and other sources on the presence of wildlife constituting a potential hazard to aircraft operations; and (c) an ongoing evaluation of the wildlife hazard by competent personnel. 2. Member States shall ensure that wildlife strike reports are collected and forwarded to ICAO for inclusion in the ICAO Bird Strike Information System (IBIS) database. Article 11 Entry into force and application 1. This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. 2. Competent Authorities involved in the certification and oversight of aerodromes, aerodrome operators and apron management service providers shall comply with the requirements laid down in Annex II to this Regulation before 31 December 2017. 3. Annexes III and IV shall apply to aerodromes certified in accordance with Article 6 from the date of issuance of the certificate. 4. Aerodromes whose certification procedure was initiated before 31 December 2014, but have not been issued with a certificate by this date, shall only be issued a certificate when they comply with this Regulation. 5. Point ADR.AR.C.050 and point ADR.OR.B.060 of Annexes II and III to this Regulation, shall apply from the date on which the Implementing Rules regarding the provision of apron management services enter into force. Point ADR.AR.A.015 of Annex II and point ADR.OR.A.015 of Annex III shall apply to providers of apron management services from the date on which the Implementing Rules regarding the provision of apron management services enter into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 79, 13.3.2008, p. 1. (2) OJ L 309, 24.11.2009, p. 51. ANNEX I Definitions for terms used in Annexes II to IV For the purpose of this Regulation the following definitions shall apply: (1) Acceptable Means of Compliance (AMC) means non-binding standards adopted by the Agency to illustrate means to establish compliance with Regulation (EC) No 216/2008 and its Implementing Rules; (2) accelerate-stop distance available (ASDA) means the length of the take-off run available plus the length of the stopway, if provided; (3) aerodrome control service means an air traffic control (ATC) service for aerodrome traffic; (4) aerodrome equipment means any equipment, apparatus, appurtenance, software or accessory, that is used or intended to be used to contribute to the operation of aircraft at an aerodrome; (5) aeronautical data means a representation of aeronautical facts, concepts or instructions in a formalised manner suitable for communication, interpretation or processing; (6) aeronautical information service means a service established within the defined area of coverage responsible for the provision of aeronautical information and data necessary for the safety, regularity, and efficiency of air navigation; (7) air navigation services means air traffic services; communication, navigation and surveillance services; meteorological services for air navigation; and aeronautical information services; (8) air traffic services means the various flight information services, alerting services, air traffic advisory services and air traffic control services (area, approach and aerodrome control services); (9) air traffic control (ATC) service means a service provided for the purpose of: 1. preventing collisions:  between aircraft, and  in the manoeuvring area between aircraft and obstructions; and 2. expediting and maintaining an orderly flow of air traffic; (10) aircraft stand means a designated area on an apron intended to be used for parking an aircraft; (11) aircraft stand taxilane means a portion of an apron designated as a taxiway and intended to provide access to aircraft stands only; (12) alternative means of compliance are those that propose an alternative to an existing Acceptable Means of Compliance or those that propose new means to establish compliance with Regulation (EC) No 216/2008 and its Implementing Rules for which no associated Acceptable Means of Compliance have been adopted by the Agency; (13) alerting service means a service provided to notify relevant organisations regarding aircraft in need of search and rescue aid, and to assist such organisations as required; (14) apron taxiway means a portion of a taxiway system located on an apron and intended to provide a through taxi-route across the apron; (15) clearway means a defined rectangular area on the ground or water under the control of the appropriate entity, selected or prepared as a suitable area over which an aeroplane may make a portion of its initial climb to a specified height; (16) dangerous goods means articles or substances which are capable of posing a risk to health, safety, property or the environment and which are shown in the list of dangerous goods in the Technical Instructions or which are classified according to those Technical Instructions; (17) data quality means a degree or level of confidence that the data provided meet the requirements of the data user in terms of accuracy, resolution and integrity; (18) declared distances means:  take-off run available (TORA),  take-off distance available (TODA),  accelerate-stop distance available (ASDA),  landing distance available (LDA); (19) flight information service means a service provided for the purpose of giving advice and information useful for the safe and efficient conduct of flights; (20) human factors principles means principles which apply to aeronautical design, certification, training, operations and maintenance and which seek safe interface between the human and other system components by proper consideration to human performance; (21) human performance means human capabilities and limitations which have an impact on the safety and efficiency of aeronautical operations; (22) instrument runway means one of the following types of runways intended for the operation of aircraft using instrument approach procedures: 1. non-precision approach runway: an instrument runway served by visual aids and a non-visual aid providing at least directional guidance adequate for a straight-in approach. 2. precision approach runway, category I: an instrument runway served by non-visual aids and visual aids, intended for operations with a decision height (DH) not lower than 60 m (200 ft) and either a visibility not less than 800 m or a runway visual range (RVR) not less than 550 m. 3. precision approach runway, category II: an instrument runway served by non-visual aids and visual aids intended for operations with a decision height (DH) lower than 60 m (200 ft) but not lower than 30 m (100 ft) and a runway visual range (RVR) not less than 300 m. 4. precision approach runway, category III: an instrument runway served by non-visual aids and visual aids to and along the surface of the runway and:A.intended for operations with a decision height (DH) lower than 30 m (100 ft), or no decision height and a runway visual range (RVR) not less than 175 m; orB.intended for operations with a decision height (DH) lower than 15 m (50 ft), or no decision height and a runway visual range (RVR) less than 175 m but not less than 50 m; orC.intended for operations with no decision height (DH) and no runway visual range (RVR) limitations; (23) integrity means a degree of assurance that an aeronautical data and its value has not been lost nor altered since the data origination or authorized amendment. (24) landing distance available (LDA) means the length of runway which is declared available and suitable for the ground run of an aeroplane landing; (25) low visibility procedures means procedures applied at an aerodrome for the purpose of ensuring safe operations during lower than Standard Category I, other than Standard Category II, Category II and III approaches and low visibility take-offs; (26) low visibility take-off (LVTO) means a take-off with a runway visual range (RVR) lower than 400 m but not less than 75 m; (27) lower than Standard Category I operation means a Category I instrument approach and landing operation using Category I decision height (DH), with a runway visual range (RVR) lower than would normally be associated with the applicable decision height (DH) but not lower than 400 m; (28) manoeuvring area means that part of an aerodrome to be used for the take-off, landing and taxiing of aircraft, excluding aprons; (29) meteorological services means those facilities and services that provide aircraft with meteorological forecasts, briefs and observations as well as any other meteorological information and data provided by States for aeronautical use; (30) marker means an object displayed above ground level in order to indicate an obstacle or delineate a boundary; (31) marking means a symbol or group of symbols displayed on the surface of the movement area in order to convey aeronautical information; (32) movement area means that part of an aerodrome to be used for the take-off, landing and taxiing of aircraft consisting of the manoeuvring area and the apron(s); (33) navigation services means those facilities and services that provide aircraft with positioning and timing information; (34) non-instrument runway means a runway intended for the operation of aircraft using visual approach procedures; (35) other than Standard Category II operation means a precision instrument approach and landing operation using ILS or MLS where some or all of the elements of the precision approach Category II light system are not available, and with:  decision height (DH) below 200 ft but not lower than 100 ft; and  runway visual range (RVR) of not less than 350 m; (36) oversight planning cycle means a time period in which continued compliance is verified; (37) rapid exit taxiway means a taxiway connected to a runway at an acute angle and designed to allow landing aeroplanes to turn off at higher speeds than are achieved on other exit taxiways thereby minimising runway occupancy times; (38) runway means a defined rectangular area on a land aerodrome prepared for the landing and take-off of aircraft; (39) runway type means instrument runway or non-instrument runway (40) runway visual range (RVR) means the range over which the pilot of an aircraft on the centre line of a runway can see the runway surface markings or the lights delineating the runway or identifying its centre line; (41) safety management system means a systematic approach to managing safety including the necessary organisational structure, accountabilities, policies and procedures; (42) stopway means a defined rectangular area on the ground at the end of take-off run available prepared as a suitable area in which an aircraft can be stopped in the case of an abandoned take-off; (43) take-off distance available (TODA) means the length of the take-off run available plus the length of the clearway, if provided; (44) take-off run available (TORA) means the length of runway declared available and suitable for the ground run of an aeroplane taking off; (45) taxiway means a defined path on a land aerodrome established for the taxiing of aircraft and intended to provide a link between one part of the aerodrome and another, including:  aircraft stand taxilane,  apron taxiway,  rapid exit taxiway; (46) Technical Instructions means the latest effective edition of the Technical Instructions for the Safe Transport of Dangerous Goods by Air (Doc 9284-AN/905), including the Supplement and any Addenda, approved and published by the International Civil Aviation Organization; (47) terms of the certificate means the following:  ICAO location indicator,  conditions to operate (VFR/IFR, day/night),  runway  declared distances,  runway type(s) and approaches provided,  aerodrome reference code,  scope of aircraft operations with higher aerodrome reference code letter,  provision of apron management services (yes/no),  rescue and firefighting level of protection; (48) visual aids means indicators and signalling devices, markings, lights, signs and markers or combinations thereof. ANNEX II Part Authority Requirements  Aerodromes (Part-ADR.AR) SUBPART A  GENERAL REQUIREMENTS (ADR.AR.A) ADR.AR.A.001 Scope This Annex establishes requirements for the Competent Authorities involved in the certification and oversight of aerodromes, aerodrome operators and apron management service providers. ADR.AR.A.005 Competent Authority The Competent Authority designated by the Member State in which an aerodrome is located shall be responsible for the: (a) certification and oversight of aerodromes and its aerodrome operators; (b) oversight of providers of apron management services. ADR.AR.A.010 Oversight documentation (a) The Competent Authority shall provide the relevant legislative acts, standards, rules, technical publications and related documents to its relevant personnel in order to perform their tasks and to discharge their responsibilities. (b) The Competent Authority shall make available legislative acts, standards, rules, technical publications and related documents to aerodrome operators and other interested parties to facilitate their compliance with the applicable requirements. ADR.AR.A.015 Means of compliance (a) The Agency shall develop Acceptable Means of Compliance (AMC) that may be used to establish compliance with Regulation (EC) No 216/2008 and its Implementing Rules. When the Acceptable Means of Compliance are complied with, the related requirements of the Implementing Rules are met. (b) Alternative means of compliance may be used to establish compliance with the Implementing Rules. (c) The Competent Authority shall establish a system to consistently evaluate that the alternative means of compliance used by itself or by aerodrome operators or providers of apron management services under its oversight provide for compliance with Regulation (EC) No 216/2008 and its Implementing Rules. (d) The Competent Authority shall evaluate the alternative means of compliance proposed by an aerodrome operator or a provider of apron management services, in accordance with ADR.OR.A.015, by analysing the documentation provided and, if considered necessary, conducting an inspection of the aerodrome operator, the aerodrome or the provider of apron management services. When the Competent Authority finds that the alternative means of compliance proposed by the aerodrome operator or the provider of apron management services are in accordance with the Implementing Rules, it shall without undue delay: (1) notify the applicant that the alternative means of compliance may be implemented and, if applicable, amend the certificate or approval of the applicant accordingly; (2) inform the Agency of their content, including copies of the relevant documentation; (3) inform other Member States about alternative means of compliance that were accepted; and (4) inform the other certified aerodromes located in the Member State of the Competent Authority, as appropriate. (e) When the Competent Authority itself uses alternative means of compliance to achieve compliance with Regulation (EC) No 216/2008 and its Implementing Rules, it shall: (1) make them available to aerodrome operators and providers of apron management services under its oversight; and (2) without undue delay notify the Agency. The Competent Authority shall provide the Agency with a full description of the alternative means of compliance, including any revisions to procedures that may be relevant, as well as an assessment demonstrating that the Implementing Rules are met. ADR.AR.A.025 Information to the Agency (a) The Competent Authority shall without undue delay notify the Agency in case of any significant problems with the implementation of Regulation (EC) No 216/2008 and its Implementing Rules. (b) The Competent Authority shall provide the Agency with safety-significant information stemming from the occurrence reports it has received. ADR.AR.A.030 Immediate reaction to a safety problem (a) Without prejudice to Directive 2003/42/EC of the European Parliament and the Council (1), the Competent Authority shall implement a system to appropriately collect, analyse and disseminate safety information. (b) The Agency shall implement a system to appropriately analyse any relevant safety information received and without undue delay provide to Member States and the Commission any information, including recommendations or corrective actions to be taken, necessary for them to react in a timely manner to a safety problem involving aerodromes, aerodrome operators and providers of apron management services subject to Regulation (EC) No 216/2008 and its Implementing Rules. (c) Upon receiving the information referred to in points (a) and (b), the Competent Authority shall take adequate measures to address the safety problem, including the issuing of safety directives in accordance with ADR.AR.A.040. (d) Measures taken in accordance with point (c) shall immediately be notified to the aerodrome operators or providers of apron management services which need to comply with them under Regulation (EC) No 216/2008 and its Implementing Rules. The Competent Authority shall also notify those measures to the Agency and, when combined action is required, the other Member States concerned. ADR.AR.A.040 Safety directives (a) The Competent Authority shall issue a safety directive if it has determined the existence of an unsafe condition requiring immediate action, including the showing of compliance with any amended or additional certification specification established by the Agency, which the Competent Authority finds is necessary. (b) A safety directive shall be forwarded to the aerodrome operators or providers of apron management services concerned, as appropriate, and shall contain, as a minimum, the following information: (1) the identification of the unsafe condition; (2) the identification of the affected design, equipment, or operation; (3) the actions required and their rationale, including the amended or additional certification specifications that have to be complied with; (4) the time limit for compliance with the required actions; and (5) its date of entry into force. (c) The Competent Authority shall forward a copy of the safety directive to the Agency. (d) The Competent Authority shall verify the compliance of aerodrome operators and providers of apron management services with the applicable safety directives. SUBPART B  MANAGEMENT (ADR.AR.B) ADR.AR.B.005 Management system (a) The Competent Authority shall establish and maintain a management system, including as a minimum: (1) documented policies and procedures to describe its organisation, means and methods to achieve compliance with Regulation (EC) No 216/2008 and its Implementing Rules. The procedures shall be kept up to date and serve as the basic working documents within that Competent Authority for all related tasks; (2) a sufficient number of personnel, including aerodrome inspectors, to perform its tasks and discharge its responsibilities. Such personnel shall be qualified to perform their allocated tasks and have the necessary knowledge, experience, initial, on-the-job and recurrent training to ensure continuing competence. A system shall be in place to plan the availability of personnel, in order to ensure the proper completion of all related tasks; (3) adequate facilities and office accommodation to perform the allocated tasks; (4) a formal process to monitor compliance of the management system with the relevant requirements and adequacy of the procedures, including the establishment of an internal audit process and a safety risk management process. (b) The Competent Authority shall, for each field of activity included in the management system, appoint one or more persons with the overall responsibility for the management of the relevant task(s). (c) The Competent Authority shall establish procedures for participation in a mutual exchange of all necessary information and assistance of other competent authorities concerned. ADR.AR.B.010 Allocation of tasks to qualified entities (a) Tasks related to the initial certification or continuing oversight of persons or organisations subject to Regulation (EC) No 216/2008 and its Implementing Rules shall be allocated by Member States only to qualified entities. When allocating tasks, the Competent Authority shall ensure that it has: (1) a system in place to initially and continuously asses that the qualified entity complies with Annex V to Regulation (EC) No 216/2008; this system and the results of the assessments shall be documented; (2) established a documented agreement with the qualified entity, approved by both parties at the appropriate management level, which clearly defines: (i) the tasks to be performed; (ii) the declarations, reports and records to be provided; (iii) the technical conditions to be met in performing such tasks; (iv) the related liability coverage; and (v) the protection given to information acquired in carrying out such tasks. (b) The Competent Authority shall ensure that the internal audit process and safety risk management process required by ADR.AR.B.005(a)(4) covers all certification or continuing oversight tasks performed on its behalf. ADR.AR.B.015 Changes to the management system (a) The Competent Authority shall have a system in place to identify changes that affect its capability to perform its tasks and discharge its responsibilities as defined in Regulation (EC) No 216/2008 and its Implementing Rules. This system shall enable it to take action, as appropriate, to ensure that the management system remains adequate and effective. (b) The Competent Authority shall update its management system to reflect any change to Regulation (EC) No 216/2008 and its Implementing Rules in a timely manner, so as to ensure effective implementation. (c) The Competent Authority shall notify the Agency of changes affecting its capability to perform its tasks and discharge its responsibilities as defined in Regulation (EC) No 216/2008 and its Implementing Rules. ADR.AR.B.020 Record keeping (a) The Competent Authority shall establish a system of record keeping providing for adequate storage, accessibility and reliable traceability of: (1) the management systems documented policies and procedures; (2) training, qualification and authorisation of its personnel; (3) the allocation of tasks to qualified entities, covering the elements required by ADR.AR.B.010, as well as the details of tasks allocated; (4) certification process and continuing oversight of aerodromes and aerodrome operators; (5) declaration process and continuing oversight of providers of apron management services; (6) the documentation regarding cases of equivalent level of safety and special conditions contained in the certification basis, as well as any Deviation Acceptance and Action Document (DAAD); (7) the evaluation and notification to the Agency of alternative means of compliance proposed by aerodrome operators and providers of apron management services and the assessment of alternative means of compliance used by the Competent Authority itself; (8) findings, corrective actions and date of action closure, and observations; (9) enforcement measures taken; (10) safety information and follow-up measures; (11) the use of flexibility provisions in accordance with Article 14 of Regulation (EC) No 216/2008. (b) The Competent Authority shall maintain a list of all certificates it issued and declarations it received. (c) Records related to the certification of an aerodrome and an aerodrome operator, or the declaration of a provider of apron management services shall be kept for the lifespan of the certificate or declaration, as appropriate. (d) Records relating to points (a)(1) to (a)(3) and points (a)(7) to (a)(11) shall be kept for a minimum period of five years, subject to applicable data protection law. SUBPART C  OVERSIGHT, CERTIFICATION AND ENFORCEMENT (ADR.AR.C) ADR.AR.C.005 Oversight (a) The Competent Authority shall verify: (1) compliance with the certification basis and all requirements applicable to aerodromes and aerodrome operators prior to the issue of an approval or certificate; (2) continued compliance with the certification basis and applicable requirements of aerodromes and aerodrome operators or providers of apron management service subject to declaration obligation; and (3) implementation of appropriate safety measures as defined in ADR.AR.A.030(c) and (d). (b) This verification shall: (1) be supported by documentation specifically intended to provide personnel responsible for safety oversight with guidance to perform their functions; (2) provide the aerodrome operators and providers of apron management services concerned with the results of safety oversight activity; (3) be based on audits and inspections, including unannounced inspections, where appropriate; and (4) provide the Competent Authority with the evidence needed in case further action is required, including the measures foreseen by ADR.AR.C.055. (c) The scope of oversight shall take into account the results of past oversight activities and the safety priorities identified. (d) The Competent Authority shall collect and process any information deemed useful for oversight, including unannounced inspections, as appropriate. (e) Within its oversight powers, the Competent Authority may decide to require prior approval for any obstacles, developments and other activities within the areas monitored by the aerodrome operator in accordance with ADR.OPS.B.075, which may endanger safety and adversely affect the operation of an aerodrome. ADR.AR.C.010 Oversight programme (a) The Competent Authority shall for each aerodrome operator and provider of apron management services declaring their activity to the Competent Authority: (1) establish and maintain an oversight programme covering the oversight activities required by ADR.AR.C.005; (2) apply an appropriate oversight planning cycle, not exceeding 48 months. (b) The oversight programme shall include within each oversight planning cycle, audits and inspections, including unannounced inspections, as appropriate. (c) The oversight programme and planning cycle shall reflect the safety performance of the aerodrome operator and risk exposure of the aerodrome. (d) The oversight programme shall include records of the dates when audits and inspections are due and when audits and inspections have been carried out. ADR.AR.C.015 Initiation of certification process (a) Upon receiving an application for the initial issuance of a certificate, the Competent Authority shall assess the application and shall verify compliance with the applicable requirements. (b) In case of an existing aerodrome, the Competent Authority shall prescribe the conditions under which the aerodrome operator shall operate during the certification period, unless the Competent Authority determines that the operation of the aerodrome needs to be suspended. The Competent Authority shall inform the aerodrome operator of the expected schedule for the certification process and conclude the certification within the shortest time period practicable. (c) The Competent Authority shall establish and notify the applicant of the certification basis in accordance with ADR.AR.C.020. ADR.AR.C.020 Certification basis The certification basis is to be established and notified to an applicant by the Competent Authority and shall consist of: (a) the certification specifications issued by the Agency which the Competent Authority finds applicable to the design and the type of operation of the aerodrome and which are effective on the date of application for that certificate, unless: (1) the applicant elects compliance with later effective amendments; or (2) the Competent Authority finds that compliance with such later effective amendments is necessary; (b) any provision for which an equivalent level of safety has been accepted by the Competent Authority to be demonstrated by the applicant; and (c) any special condition prescribed in accordance with ADR.AR.C.025, that the Competent Authority finds necessary to be included in the certification basis. ADR.AR.C.025 Special conditions (a) The Competent Authority shall prescribe special detailed technical specifications, named special conditions, for an aerodrome, if the related certification specifications issued by the Agency referred to in point ADR.AR.C.020(a) are inadequate or inappropriate, to ensure compliance with the essential requirements of Annex Va to Regulation (EC) No 216/2008, because: (1) the certification specifications cannot be met due to physical, topographical or similar limitations related to the location of the aerodrome; (2) the aerodrome has novel or unusual design features; or (3) experience from the operation of that aerodrome or other aerodromes having similar design features has shown that safety may be endangered. (b) The special conditions shall contain such technical specifications, including limitations or procedures to be complied with, as the Competent Authority finds necessary to ensure compliance with the essential requirements set out in Annex Va to Regulation (EC) No 216/2008. ADR.AR.C.035 Issuance of certificates (a) The Competent Authority may require any inspection, test, safety assessment, or exercise it finds necessary before issuing the certificate. (b) The Competent Authority shall issue either: (1) a single aerodrome certificate; or (2) two separate certificates, one for the aerodrome and one for the aerodrome operator. (c) The Competent Authority shall issue the certificate(s) prescribed in point (b) when the aerodrome operator has demonstrated to the satisfaction of the Competent Authority compliance with ADR.OR.B.025 and ADR.OR.E.005. (d) The certificate shall be considered to include the aerodromes certification basis, the aerodrome manual, and, if relevant, any other operating conditions or limitations prescribed by the Competent Authority and any Deviation Acceptance and Action Documents (DAAD). (e) The certificate shall be issued for an unlimited duration. The privileges of the activities that the aerodrome operator is approved to conduct shall be specified in the terms of the certificate attached to it. (f) Where responsibilities are attributed to other relevant organisations, they should be clearly identified and listed. (g) Findings, other than level 1 and which have not been closed prior to the date of certification, shall be safety assessed and mitigated as necessary and a corrective action plan for the closing of the finding shall be approved by the Competent Authority. (h) To enable an aerodrome operator to implement changes without prior approval of the Competent Authority in accordance with ADR.OR.B.040(d), the Competent Authority shall approve a procedure defining the scope of such changes and describing how such changes will be managed and notified. ADR.AR.C.040 Changes (a) Upon receiving an application for a change, in accordance with ADR.OR.B.40, that requires prior approval, the Competent Authority shall assess the application and, if relevant, notify the aerodrome operator of: (1) the applicable certification specifications issued by the Agency, which are applicable to the proposed change and which are effective on the date of the application, unless: (a) the applicant elects compliance with later effective amendments; or (b) the Competent Authority finds that compliance with such later effective amendments is necessary; (2) any other certification specification issued by the Agency that the Competent Authority finds is directly related to the proposed change; (3) any special condition, and amendment to special conditions, prescribed by the Competent Authority in accordance with point ADR.AR.C.025, the Competent Authority finds is necessary; and (4) the amended certification basis, if affected by the proposed change. (b) The Competent Authority shall approve the change when the aerodrome operator has demonstrated, to the satisfaction of the Competent Authority, compliance with the requirements in ADR.OR.B.040 and, if applicable, with ADR.OR.E.005. (c) If the approved change affects the terms of the certificate, the Competent Authority shall amend them. (d) The Competent Authority shall approve any conditions under which the aerodrome operator shall operate during the change. (e) Without prejudice to any additional enforcement measures, when the aerodrome operator implements changes requiring prior approval without having received Competent Authority approval as defined in (a), the Competent Authority shall consider the need to suspend, limit or revoke the certificate. (f) For changes not requiring prior approval, the Competent Authority shall assess the information provided in the notification sent by the aerodrome operator in accordance with ADR.OR.B.040(d) to verify their appropriate management and verify their compliance with the certification specifications and other appropriate requirements applicable to the change. In case of any non-compliance, the Competent Authority shall: (1) notify the aerodrome operator about the non-compliance and request further changes; and (2) in case of level 1 or level 2 findings, act in accordance with point ADR.AR.C.055. ADR.AR.C.050 Declarations of providers of apron management services (a) Upon receiving a declaration from a provider of apron management services intending to provide such services at an aerodrome, the Competent Authority shall verify that the declaration contains all the information required by Part-ADR.OR and shall acknowledge receipt of the declaration to that organisation. (b) If the declaration does not contain the required information, or contains information that indicates non-compliance with applicable requirements, the Competent Authority shall notify the provider of apron management services and the aerodrome operator about the non-compliance and request further information. If necessary, the Competent Authority shall carry out an inspection of the provider of apron management services and the aerodrome operator. If the non-compliance is confirmed, the Competent Authority shall take action as defined in ADR.AR.C.055. (c) The Competent Authority shall keep a register of the declarations of providers of apron management services under its oversight. ADR.AR.C.055 Findings, observations, corrective actions and enforcement measures (a) The Competent Authority for oversight in accordance with ADR.AR.C.005(a) shall have a system to analyse findings for their safety significance. (b) A level 1 finding shall be issued by the Competent Authority when any significant non-compliance is detected with the certification basis of the aerodrome, the applicable requirements of Regulation (EC) No 216/2008 and its Implementing Rules, with the aerodrome operators or the apron management services providers procedures and manuals, with the terms of the certificate or certificate or with the content of a declaration which lowers safety or seriously endangers safety. The level 1 finding shall include: (1) failure to give the Competent Authority access to the aerodrome and aerodrome operators or the apron management services providers facilities as defined in ADR.OR.C.015 during normal operating hours and after two written requests; (2) obtaining or maintaining the validity of a certificate by falsification of submitted documentary evidence; (3) evidence of malpractice or fraudulent use of a certificate; and (4) the lack of an accountable manager. (c) A level 2 finding shall be issued by the Competent Authority when any non-compliance is detected with the certification basis of the aerodrome, the applicable requirements of Regulation (EC) No 216/2008 and its Implementing Rules, with the aerodrome operators or the apron management services providers procedures and manuals, with the terms of the certificate or the certificate or with the content of a declaration which could lower or possibly hazard safety. (d) When a finding is detected, during oversight or by any other means, the Competent Authority shall, without prejudice to any additional action required by Regulation (EC) No 216/2008 and its Implementing Rules, communicate the finding to the aerodrome operator or the provider of apron management services in writing and request corrective action to address the non-compliance(s) identified. (1) In the case of level 1 findings, the Competent Authority shall take immediate and appropriate action to prohibit or limit activities, and if appropriate, it shall take action to revoke the certificate or to deregister the declaration, or to limit or suspend the certificate or declaration in whole or in part, depending upon the extent of the finding, until successful corrective action has been taken by the aerodrome operator or by the provider of apron management services. (2) In the case of level 2 findings, the Competent Authority shall: (a) grant the aerodrome operator or the provider of apron management services a corrective action implementation period included in an action plan appropriate to the nature of the finding; and (b) assess the corrective action and implementation plan proposed by the aerodrome operator or the provider of apron management services and, if the assessment concludes that they are sufficient to address the non-compliance(s), accept these. (3) Where the aerodrome operator or the provider of apron management services fails to submit an acceptable corrective action plan, or to perform the corrective action within the time period accepted or extended by the Competent Authority, the finding shall be raised to a level 1 finding, and action taken as laid down in point (d)(1). (4) The Competent Authority shall record all findings it has raised and where applicable, the enforcement measures it has applied, as well as all corrective actions and date of action closure for findings. (e) For those cases not requiring level 1 or level 2 findings, the Competent Authority may issue observations. (1) OJ L 167, 4.7.2003, p. 23. ANNEX III Part Organisation Requirements  Aerodrome Operators (Part-ADR.OR) SUBPART A  GENERAL REQUIREMENTS (ADR.OR.A) ADR.OR.A.005 Scope This Annex establishes the requirements to be followed by: (a) an aerodrome operator subject to Regulation (EC) No 216/2008 with respect to its certification, management, manuals and other responsibilities; and (b) a provider of apron management services. ADR.OR.A.010 Competent Authority For the purpose of this Part, the Competent Authority shall be the one designated by the Member State where the aerodrome is located. ADR.OR.A.015 Means of compliance (a) Alternative means of compliance to those adopted by the Agency may be used by an aerodrome operator or an apron management service provider to establish compliance with Regulation (EC) No 216/2008 and its Implementing Rules. (b) When an aerodrome operator or an apron management service provider wishes to use an alternative means of compliance to the Acceptable Means of Compliance (AMC) adopted by the Agency to establish compliance with Regulation (EC) No 216/2008 and its Implementing Rules, it shall, prior to implementing it, provide the Competent Authority with a full description of the alternative means of compliance. The description shall include any revisions to manuals or procedures that may be relevant, as well as an assessment demonstrating that the Implementing Rules are met. The aerodrome operator or the provider of apron management services may implement these alternative means of compliance subject to prior approval by the Competent Authority and upon receipt of the notification, as prescribed in ADR.AR.A.015(d). (c) Where apron management services are not provided by the aerodrome operator itself, the use of alternative means of compliance by providers of such services in accordance with (a) and (b), shall also require prior agreement by the operator of the aerodrome where such services are provided. SUBPART B  CERTIFICATION (ADR.OR.B) ADR.OR.B.005 Certification obligations of aerodromes and aerodrome operators Prior to commencing the operation of an aerodrome or when an exemption in accordance with Article 5 has been revoked, the aerodrome operator shall obtain the applicable certificate(s) issued by the Competent Authority. ADR.OR.B.015 Application for a certificate (a) The application for a certificate shall be made in a form and manner established by the Competent Authority. (b) The applicant shall provide the Competent Authority with the following: (1) its official name and business name, address, and mailing address; (2) information and data regarding: (i) the location of the aerodrome; (ii) the type of operations at the aerodrome; and (iii) the design and facilities of the aerodrome, in accordance with the applicable certification specifications established by the Agency; (3) any proposed deviations from the identified applicable certification specifications established by the Agency; (4) documentation demonstrating how it will comply with the applicable requirements established in Regulation (EC) No 216/2008 and its Implementing Rules. Such documentation shall include a procedure, contained in the aerodrome manual, describing how changes not requiring prior approval will be managed and notified to the Competent Authority; subsequent changes to this procedure shall require prior approval by the Competent Authority; (5) evidence of adequacy of resources to operate the aerodrome in accordance with the applicable requirements; (6) documented evidence showing the relationship of the applicant with the aerodrome owner and/or the land owner; (7) the name of and relevant information about the accountable manager and the other nominated persons required by ADR.OR.D.015; and (8) a copy of the aerodrome manual required by ADR.OR.E.005. (c) If acceptable to the Competent Authority, information under points (7) and (8) may be provided at a later stage determined by the Competent Authority, but prior to the issuance of the certificate. ADR.OR.B.025 Demonstration of compliance (a) The aerodrome operator shall: (1) perform and document all actions, inspections, tests, safety assessments or exercises necessary, and shall demonstrate to the Competent Authority: (i) compliance with the notified certification basis, the certification specifications applicable to a change, any safety directive, as appropriate, and the applicable requirements of Regulation (EC) No 216/2008 and its Implementing Rules; (ii) that the aerodrome, as well as its obstacle limitation and protection surfaces and other areas associated with the aerodrome, have no features or characteristics making it unsafe for operation; and (iii) that the flight procedures of the aerodrome have been approved. (2) provide to the Competent Authority the means by which compliance has been demonstrated; and (3) declare to the Competent Authority its compliance with point (a)(1). (b) Relevant design information, including drawings, inspection, test and other relevant reports, shall be held and kept by the aerodrome operator at the disposal of the Competent Authority, in accordance with the provisions of ADR.OR.D.035 and provided on request to the Competent Authority. ADR.OR.B.030 Terms of the certificate and privileges of the certificate holder An aerodrome operator shall comply with the scope and privileges defined in the terms of the certificate attached to it. ADR.OR.B.035 Continued validity of a certificate (a) A certificate shall remain valid subject to: (1) the aerodrome operator remaining in compliance with the relevant requirements of Regulation (EC) No 216/2008, and its Implementing Rules, and the aerodrome remaining in compliance with the certification basis, taking into account the provisions related to the handling of findings as specified under ADR.OR.C.020; (2) the Competent Authority being granted access to the aerodrome operators organisation as defined in ADR.OR.C.015 to determine continued compliance with the relevant requirements of Regulation (EC) No 216/2008 and its Implementing Rules; and (3) the certificate not being surrendered or revoked. (b) Upon revocation or surrender, the certificate shall be returned to the Competent Authority without delay. ADR.OR.B.037 Continued validity of a declaration of a provider of apron management services A declaration made by a provider of apron management services in accordance with ADR.OR.B.060 shall remain valid subject to: (a) the provider of apron management services and the related facilities remaining in compliance with the relevant requirements of Regulation (EC) No 216/2008 and its Implementing Rules, taking into account the provisions related to the handling of findings as specified under ADR.OR.C.020; (b) the Competent Authority being granted access to the apron management services providers organisation as defined in ADR.OR.C.015 to determine continued compliance with the relevant requirements of Regulation (EC) No 216/2008 and its Implementing Rules; and (c) the declaration not being withdrawn by the provider of such services or deregistered by the Competent Authority. ADR.OR.B.040 Changes (a) Any change: (1) affecting the terms of the certificate, its certification basis and safety-critical aerodrome equipment; or (2) significantly affecting elements of the aerodrome operators management system as required in ADR.OR.D.005(b) shall require prior approval by the Competent Authority. (b) For other changes requiring prior approval in accordance with Regulation (EC) No 216/2008 and its Implementing Rules, the aerodrome operator shall apply for and obtain an approval issued by the Competent Authority. (c) The application for a change in accordance with point (a) or (b) shall be submitted before any such change takes place, in order to enable the Competent Authority to determine continued compliance with Regulation (EC) No 216/2008 and its Implementing Rules and to amend, if necessary, the certificate and related terms of the certificate attached to it. The change shall only be implemented upon receipt of formal approval by the Competent Authority in accordance with ADR.AR.C.040. During the changes, the aerodrome operator shall operate under the conditions approved by the Competent Authority. (d) Changes not requiring prior approval shall be managed and notified to the Competent Authority as defined in the procedure approved by the Competent Authority in accordance with ADR.AR.C.035(h). (e) The aerodrome operator shall provide the Competent Authority with the relevant documentation in accordance with point (f) and ADR.OR.E.005. (f) As part of its management system, as defined in ADR.OR.D.005, the aerodrome operator proposing a change to the aerodrome, its operation, its organisation or its management system shall: (1) determine the interdependencies with any affected parties, plan and conduct a safety assessment in coordination with these organisations; (2) align assumptions and mitigations with any affected parties, in a systematic way; (3) ensure a comprehensive assessment of the change including any necessary interactions; and (4) ensure that complete and valid arguments, evidence and safety criteria are established and documented to support the safety assessment, and that the change supports the improvement of safety whenever reasonably practicable. ADR.OR.B.050 Continuing compliance with the Agencys certification specifications The aerodrome operator, following an amendment of the certification specifications established by the Agency, shall: (a) perform a review to identify any certification specifications which are applicable to the aerodrome; and (b) if relevant, initiate a change process in accordance with ADR.OR.B.040 and implement the necessary changes at the aerodrome. ADR.OR.B.060 Declaration of providers of apron management services (a) Providers of apron management services that have been allowed to declare their capability and means of discharging the responsibilities associated with the provision of such services, and following an agreement with an aerodrome operator for the provision of such services at an aerodrome, shall: (1) provide the Competent Authority with all relevant information and declare its compliance with all applicable requirements of Regulation (EC) No 216/2008 and its Implementing Rules, using a form established by the Competent Authority; (2) provide the Competent Authority with a list of the alternative means of compliance used, in accordance with ADR.OR.A.015(b); (3) maintain compliance with the applicable requirements and with the information given in the declaration; (4) notify the Competent Authority of any changes to its declaration or the means of compliance it uses through submission of an amended declaration; and (5) provide its services in accordance with the aerodrome manual and comply with all relevant provisions contained therein. (b) Before ceasing the provision of such services, the provider of apron management services shall notify the Competent Authority and the aerodrome operator. ADR.OR.B.065 Termination of operation An operator intending to terminate the operation of an aerodrome shall: (a) notify the Competent Authority as soon as possible; (b) provide such information to the appropriate Aeronautical Information Service provider; (c) surrender the certificate to the Competent Authority upon the date of termination of operation; and (d) ensure that appropriate measures have been taken to avoid the unintended use of the aerodrome by aircraft, unless the Competent Authority has approved the use of the aerodrome for other purposes. SUBPART C  ADDITIONAL AERODROME OPERATOR RESPONSIBILITIES (ADR.OR.C) ADR.OR.C.005 Aerodrome operator responsibilities (a) The aerodrome operator is responsible for the safe operation and maintenance of the aerodrome in accordance with: (1) Regulation (EC) No 216/2008 and its Implementing Rules; (2) the terms of its certificate; (3) the content of the aerodrome manual; and (4) any other manuals for the aerodrome equipment available at the aerodrome, as applicable. (b) The aerodrome operator shall ensure directly, or coordinate through arrangements as required with the accountable entities providing the following services: (1) the provision of air navigation services appropriate to the level of traffic and the operating conditions at the aerodrome; and (2) the design and maintenance of the flight procedures, in accordance with the applicable requirements. (c) The aerodrome operator shall coordinate with the Competent Authority to ensure that relevant information for the safety of aircraft is contained in the aerodrome manual and is published where appropriate. This shall include: (1) exemptions or derogations granted from the applicable requirements; (2) provisions for which an equivalent level of safety was accepted by the Competent Authority as part of the certification basis; and (3) special conditions and limitations with regard to the use of the aerodrome. (d) If an unsafe condition develops at the aerodrome, the aerodrome operator shall, without undue delay, take all necessary measures to ensure that those parts of the aerodrome found to endanger safety are not used by aircraft. ADR.OR.C.015 Access For the purpose of determining compliance with the relevant requirements of Regulation (EC) No 216/2008 and its Implementing Rules, an aerodrome operator or provider of apron management services shall grant access to any person authorised by the Competent Authority, to: (a) any facility, document, records, data, procedures or any other material relevant to its activity subject to certification or declaration, whether it is contracted or not; and (b) perform or witness any action, inspection, test, assessment or exercise the Competent Authority finds is necessary. ADR.OR.C.020 Findings and corrective actions After receipt of notification of findings, the aerodrome operator or the provider of apron management services shall: (a) identify the root cause of the non-compliance; (b) define a corrective action plan; and (c) demonstrate the corrective action implementation to the satisfaction of the Competent Authority within the period agreed with that authority as defined in ADR.AR.C.055(d). ADR.OR.C.025 Immediate reaction to a safety problem  compliance with safety directives The aerodrome operator or provider of apron management services shall implement any safety measures, including safety directives, mandated by the Competent Authority in accordance with ADR.AR.A.030(c) and ADR.AR.A.040. ADR.OR.C.030 Occurrence reporting (a) The aerodrome operator and the provider of apron management services shall report to the Competent Authority, and to any other organisation required by the State where the aerodrome is located, any accident, serious incident and occurrence as defined in Regulation (EU) No 996/2010 of the European Parliament and the Council (1) and Directive 2003/42/EC. (b) Without prejudice to point (a) the operator shall report to the Competent Authority and to the organisation responsible for the design of aerodrome equipment any malfunction, technical defect, exceeding of technical limitations, occurrence or other irregular circumstance that has or may have endangered safety and that has not resulted in an accident or serious incident. (c) Without prejudice to Regulation (EU) No 996/2010 and Directive 2003/42/EC, Commission Regulation (EC) No 1321/2007 (2) and Commission Regulation (EC) No 1330/2007 (3) the reports referred to in points (a) and (b) shall be made in a form and manner established by the Competent Authority and contain all pertinent information about the condition known to the aerodrome operator or the provider of apron management services. (d) Reports shall be made as soon as practicable, but in any case within 72 hours of the aerodrome operator or the provider of the apron management services identifying the condition to which the report relates, unless exceptional circumstances prevent this. (e) Where relevant, the aerodrome operator or the provider of apron management services shall produce a follow-up report to provide details of actions it intends to take to prevent similar occurrences in the future, as soon as these actions have been identified. This report shall be produced in a form and manner established by the Competent Authority. ADR.OR.C.040 Prevention of fire The aerodrome operator shall establish procedures to prohibit: (a) smoking within the movement area, other operational areas of the aerodrome, or areas of the aerodrome where fuel or other flammable material is stored; (b) display of an open flame or undertaking of an activity that would create a fire hazard within: (1) areas of the aerodrome where fuel or other flammable material is stored; (2) the movement area or other operational areas of the aerodrome, unless authorised by the aerodrome operator. ADR.OR.C.045 Use of alcohol, psychoactive substances and medicines (a) The aerodrome operator shall establish procedures on the level of consumption of alcohol, psychoactive substances and medicines by: (1) personnel involved in the operation, rescue and firefighting, and maintenance of the aerodrome; (2) unescorted persons operating on the movement area or other operational areas of the aerodrome. (b) These procedures shall include the requirements that such persons shall: (1) not consume alcohol during their duty period; (2) not perform any duties under the influence: (i) of alcohol, or any psychoactive substance; or (ii) any medicine that may have an effect on his/her abilities in a manner contrary to safety. SUBPART D  MANAGEMENT (ADR.OR.D) ADR.OR.D.005 Management system (a) The aerodrome operator shall implement and maintain a management system integrating a safety management system. (b) The management system shall include: (1) clearly defined lines of responsibility and accountability throughout the aerodrome operator, including a direct accountability for safety on the part of senior management; (2) a description of the overall philosophies and principles of the aerodrome operator with regard to safety, referred to as the safety policy, signed by the accountable manager; (3) a formal process that ensures that hazards in operations are identified; (4) a formal process that ensures analysis, assessment and mitigation of the safety risks in aerodrome operations; (5) the means to verify the safety performance of the aerodrome operators organisation in reference to the safety performance indicators and safety performance targets of the safety management system, and to validate the effectiveness of safety risk controls; (6) a formal process to: (i) identify changes within the aerodrome operators organisation, management system, the aerodrome or its operation which may affect established processes, procedures and services; (ii) describe the arrangements to ensure safety performance before implementing changes; and (iii) eliminate or modify safety risk controls that are no longer needed or effective due to changes in the operational environment; (7) a formal processes to review the management system referred to in paragraph (a), identify the causes of substandard performance of the safety management system, determine the implications of such substandard performance in operations, and eliminate or mitigate such causes; (8) a safety training programme that ensures that personnel involved in the operation, rescue and firefighting, maintenance and management of the aerodrome are trained and competent to perform the safety management system duties; (9) formal means for safety communication that ensures that personnel are fully aware of the safety management system, conveys safety critical information, and explains why particular safety actions are taken and why safety procedures are introduced or changed; (10) coordination of the safety management system with the aerodrome emergency response plan; and coordination of the aerodrome emergency response plan with the emergency response plans of those organisations it must interface with during the provision of aerodrome services; and (11) a formal process to monitor compliance of the organisation with the relevant requirements. (c) The aerodrome operator shall document all management system key processes. (d) The management system shall be proportionate to the size of the organisation and its activities, taking into account the hazards and associated risks inherent in these activities. (e) In the case that the aerodrome operator holds also a certificate to provide air navigation services, it shall ensure that the management system covers all activities in the scope of its certificates. ADR.OR.D.007 Management of aeronautical data and aeronautical information (a) As part of its management system, the aerodrome operator shall implement and maintain a quality management system covering: (1) its aeronautical data activities; and (2) its aeronautical information provision activities. (b) The aerodrome operator shall define procedures for meeting the safety and security management objectives with respect to: (1) aeronautical data activities; and (2) aeronautical information provision activities. ADR.OR.D.010 Contracted activities (a) Contracted activities include all activities within the aerodrome operators scope in accordance with the terms of the certificate that are performed by other organisations either itself certified to carry out such activity or if not certified, working under the aerodrome operators approval. The aerodrome operator shall ensure that when contracting or purchasing any part of its activity, the contracted or purchased service or equipment or system conforms to the applicable requirements. (b) When an aerodrome operator contracts any part of its activity to an organisation that is not itself certified in accordance with this Part to carry out such activity, the contracted organisation shall work under the approval and oversight of the aerodrome operator. The aerodrome operator shall ensure that the Competent Authority is given access to the contracted organisation, to determine continued compliance with the applicable requirements. ADR.OR.D.015 Personnel requirements (a) The aerodrome operator shall appoint an accountable manager, who has the authority for ensuring that all activities can be financed and carried out in accordance with the applicable requirements. The accountable manager shall be responsible for establishing and maintaining an effective management system. (b) The aerodrome operator shall nominate persons responsible for the management and supervision of the following areas: (1) operational services of the aerodrome; and (2) maintenance of the aerodrome. (c) The aerodrome operator shall nominate a person or group of persons responsible for the development, maintenance and day-to-day management of the safety management system. Those persons shall act independently of other managers within the organisation, shall have direct access to the accountable manager and to appropriate management for safety matters and shall be responsible to the accountable manager. (d) The aerodrome operator shall have sufficient and qualified personnel for the planned tasks and activities to be performed in accordance with the applicable requirements. (e) The aerodrome operator shall assign a sufficient number of personnel supervisors to defined duties and responsibilities, taking into account the structure of the organisation and the number of personnel employed. (f) The aerodrome operator shall ensure that personnel involved in the operation, maintenance and management of the aerodrome are adequately trained in accordance with the training programme. ADR.OR.D.017 Training and proficiency check programmes (a) The aerodrome operator shall establish and implement a training programme for personnel involved in the operation, maintenance and management of the aerodrome. (b) The aerodrome operator shall ensure that unescorted persons operating on the movement area or other operational areas of the aerodrome are adequately trained. (c) The aerodrome operator shall ensure that persons referred to in points (a) and (b) above have demonstrated their capabilities in the performance of their assigned duties through proficiency check at adequate intervals to ensure continued competence. (d) The aerodrome operator shall ensure that: (1) adequately qualified and experienced instructors and assessors for the implementation of the training programme are used; and (2) suitable facilities and means are used for the provision of the training. (e) The aerodrome operator shall: (1) maintain appropriate qualification, training and proficiency check records to demonstrate compliance with this requirement; (2) on request, make such records available to its personnel concerned; and (3) if a person is employed by another employer, on request, make such records of that person available to that new employer. ADR.OR.D.020 Facilities requirements (a) The aerodrome operator shall ensure that adequate and appropriate facilities are available to its personnel or personnel employed by parties with whom it has contracted for the provision of aerodrome operational and maintenance services. (b) The aerodrome operator shall designate appropriate areas at the aerodrome to be used for the storage of dangerous goods transported through the aerodrome, in accordance with the Technical Instructions. ADR.OR.D.025 Coordination with other organisations The aerodrome operator shall: (a) ensure that the management system of the aerodrome addresses the coordination and interface with the safety procedures of other organisations operating or providing services at the aerodrome; and (b) ensure that such organisations have safety procedures in place to comply with the applicable requirements of Regulation (EC) No 216/2008 and its Implementing Rules and the requirements laid down in the aerodrome manual. ADR.OR.D.027 Safety programmes The aerodrome operator shall: (a) establish, lead and implement programmes to promote safety and the exchange of safety-relevant information; and (b) encourage organisations operating or providing services at the aerodrome to be involved in such programmes. ADR.OR.D.030 Safety reporting system (a) The aerodrome operator shall establish and implement a safety reporting system for all personnel and organisations operating or providing services at the aerodrome, in order to promote safety at, and the safe use of, the aerodrome. (b) The aerodrome operator, in accordance with ADR.OR.D.005 (b)(3), shall: (1) require that the personnel and organisations mentioned in point (a) use the safety reporting system for the mandatory reporting of any accident, serious incident and occurrence; and (2) ensure that the safety reporting system may be used for the voluntary reporting of any defect, fault and safety hazard which could impact safety. (c) The safety reporting system shall protect the identity of the reporter, encourage voluntary reporting and include the possibility that reports may be submitted anonymously. (d) The aerodrome operator shall: (1) record all reports submitted; (2) analyse and assess the reports, as appropriate, in order to address safety deficiencies and identify trends; (3) ensure that all organisations operating or providing services at the aerodrome which are relevant to the safety concern, participate in the analysis of such reports and that any corrective and/or preventive measures identified are implemented; (4) conduct investigations of reports, as appropriate; and (5) refrain from attribution of blame in line with the just culture principles. ADR.OR.D.035 Record keeping (a) The aerodrome operator shall establish an adequate system of record keeping, covering all its activities undertaken under Regulation (EC) No 216/2008 and its Implementing Rules. (b) The format of the records shall be specified in the aerodrome manual. (c) Records shall be stored in a manner that ensures protection from damage, alteration and theft. (d) Records shall be kept for a minimum of five years, except that the below records shall be kept as follows: (1) the aerodrome certification basis, the alternative means of compliance in use and the current aerodrome or aerodrome operator certificate(s), for the lifespan of the certificate; (2) arrangements with other organisations, for as long as such arrangements are in effect; (3) manuals of aerodrome equipment or systems employed at the aerodrome, for as long as they are used at the aerodrome; (4) safety assessment reports for the lifetime of the system/procedure/activity; (5) personnel training, qualifications, and medical records as well as their proficiency checks, as appropriate, for at least four years after the end of their employment, or until the area of their employment has been audited by the Competent Authority; and (6) the current version of the hazard register. (e) All records shall be subject to applicable data protection law. SUBPART E  AERODROME MANUAL AND DOCUMENTATION (ADR.OR.E) ADR.OR.E.005 Aerodrome manual (a) The aerodrome operator shall establish and maintain an aerodrome manual. (b) The content of the aerodrome manual shall reflect the certification basis and the requirements set out in this Part and Part-ADR.OPS, as applicable, and shall not contravene the terms of the certificate. The aerodrome manual shall contain or refer to all necessary information for the safe use, operation and maintenance of the aerodrome, its equipment, as well as its obstacle limitation and protection surfaces and other areas associated with the aerodrome. (c) The aerodrome manual may be issued in separate parts. (d) The aerodrome operator shall ensure that all aerodrome personnel and all other relevant organisations personnel have easy access to the portions of the aerodrome manual that are relevant to their duties and responsibilities. (e) The aerodrome operator shall: (1) supply the Competent Authority with the intended amendments and revisions of the aerodrome manual, for items requiring prior approval in accordance with ADR.OR.B.040, in advance of the effective date and ensure that they do not become effective before obtaining the Competent Authoritys approval; or (2) supply the Competent Authority with the intended amendments and revisions of the aerodrome manual in advance of the effective date, if the proposed amendment or revision of the aerodrome manual requires only a notification to the Competent Authority in accordance with ADR.OR.B.040(d) and ADR.OR.B.015(b). (f) Notwithstanding point (e), when amendments or revisions are required in the interest of safety, they may be published and applied immediately, provided that any approval required has been applied for. (g) The aerodrome operator shall: (1) review the content of the aerodrome manual, ensure that it is kept up to date and amended whenever necessary; (2) incorporate all amendments and revisions required by the Competent Authority; and (3) make all aerodrome personnel and other relevant organisations aware of the changes that are relevant to their duties and responsibilities. (h) The aerodrome operator shall ensure that any information taken from other approved documents, and any amendment thereof, is correctly reflected in the aerodrome manual. This does not prevent the aerodrome operator from publishing more conservative data and procedures in the aerodrome manual. (i) The aerodrome operator shall ensure that: (1) the aerodrome manual is written in a language acceptable to the Competent Authority; and (2) all personnel are able to read and understand the language in which those parts of the aerodrome manual and other operational documents pertaining to their duties and responsibilities are written. (j) The aerodrome operator shall ensure that the aerodrome manual: (1) is signed by the accountable manager of the aerodrome; (2) is printed or is in electronic format and is easy to revise; (3) has a system for version control management which is applied and made visible in the aerodrome manual; and (4) observes human factors principles and is organised in a manner that facilitates its preparation, use and review. (k) The aerodrome operator shall keep at least one complete and current copy of the aerodrome manual at the aerodrome and make it available for inspection by the Competent Authority. (l) The content of the aerodrome manual shall be as follows: (1) General; (2) Aerodrome management system, qualification and training requirements; (3) Particulars of the aerodrome site; (4) Particulars of the aerodrome required to be reported to the Aeronautical Information Service; and (5) Particulars of the operating procedures of the aerodrome, its equipment and safety measures. ADR.OR.E.010 Documentation requirements (a) The aerodrome operator shall ensure the availability of any other documentation required and associated amendments. (b) The aerodrome operator shall be capable of distributing operational instructions and other information without delay. (1) OJ L 295, 12.11.2010, p. 35. (2) OJ L 294, 13.11.2007, p. 3. (3) OJ L 295, 14.11.2007, p. 7. ANNEX IV Part Operations Requirements  Aerodromes (Part-ADR.OPS) SUBPART A  AERODROME DATA (ADR.OPS.A) ADR.OPS.A.005 Aerodrome data The aerodrome operator shall as appropriate: (a) determine, document and maintain data relevant to the aerodrome and available services; (b) provide data relevant to the aerodrome and available services to the users and the relevant air traffic services and aeronautical information services providers. ADR.OPS.A.010 Data quality requirements The aerodrome operator shall have formal arrangements with organisations with which it exchanges aeronautical data and/or aeronautical information. (a) All data relevant to the aerodrome and available services shall be provided by the aerodrome operator with the required quality and integrity. (b) When data relevant to the aerodrome and available services are published, the aerodrome operator, shall: (1) monitor data relevant to the aerodrome and available services originating from the aerodrome operator and promulgated by the relevant air traffic services providers and aeronautical information services providers; (2) notify the relevant aeronautical information services providers of any changes necessary to ensure correct and complete data relevant to the aerodrome and available services, originating from the aerodrome operator; (3) notify the relevant air traffic services providers and aeronautical information services providers when the published data originating from the aerodrome operator are incorrect or inappropriate. ADR.OPS.A.015 Coordination between aerodrome operators and providers of aeronautical information services (a) To ensure that aeronautical information services providers obtain information to enable them to provide up-to-date pre-flight information and to meet the need for in-flight information, the aerodrome operator shall make arrangements to report to the relevant aeronautical information service providers, with a minimum of delay, the following: (1) information on the aerodrome conditions, disabled aircraft removal, rescue and firefighting and visual approach slope indicator systems; (2) the operational status of associated facilities, services and navigational aids at the aerodrome; (3) any other information considered to be of operational significance. (b) Before introducing changes to the air navigation system, the aerodrome operator shall take due account of the time needed by the relevant aeronautical information services for the preparation, production and issue of relevant material for promulgation. SUBPART B  AERODROME OPERATIONAL SERVICES, EQUIPMENT AND INSTALLATIONS (ADR.OPS.B) ADR.OPS.B.001 Provision of services The services under Subpart B of this Annex shall be provided at the aerodrome by the aerodrome operator directly or indirectly. ADR.OPS.B.005 Aerodrome emergency planning The aerodrome operator shall have and implement an aerodrome emergency plan that: (a) is commensurate with the aircraft operations and other activities conducted at the aerodrome; (b) provides for the coordination of appropriate organisations in response to an emergency occurring at an aerodrome or in its surroundings; and (c) contains procedures for periodic testing of the adequacy of the plan and for reviewing the results in order to improve its effectiveness. ADR.OPS.B.010 Rescue and firefighting services (a) The aerodrome operator shall ensure that: (1) aerodrome rescue and firefighting facilities, equipment and services are provided; (2) adequate equipment, fire extinguishing agents and sufficient personnel are available in a timely manner; (3) rescue and firefighting personnel are properly trained, equipped and qualified to operate in the aerodrome environment; and (4) rescue and firefighting personnel potentially required to act in aviation emergencies demonstrate their medical fitness to execute their functions satisfactorily, taking into account the type of activity. (b) The aerodrome operator shall establish and implement a training programme for persons involved in rescue and firefighting services of the aerodrome; (c) The aerodrome operator shall implement proficiency checks at adequate intervals to ensure continued competence; (d) The aerodrome operator shall ensure that: (1) adequately qualified and experienced instructors and assessors for the implementation of the training programme are used; and (2) suitable facilities and means are used for the provision of the training. (e) The aerodrome operator shall: (1) maintain appropriate qualification, training and proficiency check records to demonstrate compliance with this requirement; (2) on request, make such records available to its personnel concerned; and (3) if a person is employed by another employer, on request, make such records of that person available to that new employer. (f) Temporary reduction of the level of protection of the aerodromes rescue and firefighting services, due to unforeseen circumstances, shall not require prior approval by the Competent Authority. ADR.OPS.B.015 Monitoring and inspection of movement area and related facilities (a) The aerodrome operator shall monitor the condition of the movement area and the operational status of related facilities and report on matters of operational significance, whether of a temporary or permanent nature, to the relevant air traffic services providers and aeronautical information services providers. (b) The aerodrome operator shall carry out regular inspections of the movement area and its related facilities. ADR.OPS.B.020 Wildlife strike hazard reduction The aerodrome operator shall: (a) assess the wildlife hazard on, and in the surrounding, of the aerodrome; (b) establish means and procedures to minimise the risk of collisions between wildlife and aircraft, at the aerodrome; and (c) notify the appropriate authority if a wildlife assessment indicates conditions in the surroundings of the aerodrome are conducive to a wildlife hazard problem. ADR.OPS.B.025 Operation of vehicles The aerodrome operator shall establish and implement procedures for the training, assessment and authorisation of all drivers operating on the movement area. ADR.OPS.B.030 Surface movement guidance and control system The aerodrome operator shall ensure that a surface movement guidance and control system is provided at the aerodrome. ADR.OPS.B.035 Operations in winter conditions The aerodrome operator shall ensure that means and procedures are established and implemented for providing safe conditions for aerodrome operations during winter conditions. ADR.OPS.B.040 Night operations The aerodrome operator shall ensure that means and procedures are established and implemented for providing safe conditions for aerodrome operation during night operations. ADR.OPS.B.045 Low visibility operations (a) The aerodrome operator shall ensure that means and procedures are established and implemented for providing safe conditions for aerodrome operations in low visibility conditions. (b) Low visibility procedures shall require prior approval by the Competent Authority. ADR.OPS.B.050 Operations in adverse weather conditions The aerodrome operator shall ensure that means and procedures are established and implemented to ensure the safety of aerodrome operations in adverse weather conditions. ADR.OPS.B.055 Fuel quality The aerodrome operator shall verify that organisations involved in storing and dispensing of fuel to aircraft have procedures to ensure that aircraft are provided with uncontaminated fuel and of the correct specification. ADR.OPS.B.065 Visual aids and aerodrome electrical systems The aerodrome operator shall have procedures to ensure that aerodrome visual aids and electrical systems function as intended. ADR.OPS.B.070 Aerodrome works safety (a) The aerodrome operator shall establish and implement procedures to ensure that: (1) aircraft safety is not affected by aerodrome works; and (2) aerodrome works safety is not affected by aerodrome operational activities. ADR.OPS.B.075 Safeguarding of aerodromes (a) The aerodrome operator shall monitor on the aerodrome and its surroundings: (1) obstacle limitation and protection surfaces as established in accordance with the certification basis, and other surfaces and areas associated with the aerodrome, in order to take, within its competence, appropriate action to mitigate the risks associated with the penetration of those surfaces and areas; (2) marking and lighting of obstacles in order to be able to take action within its competence, as appropriate; and (3) hazards related to human activities and land use in order to take action within its competence, as appropriate. (b) The aerodrome operator shall have procedures in place for mitigating the risks associated with obstacles, developments and other activities within the monitored areas that could impact safe operations of aircraft operating at, to or from the aerodrome. ADR.OPS.B.080 Marking and lighting of vehicles and other mobile objects The aerodrome operator shall ensure that vehicles and other mobile objects, excluding aircraft, on the movement area of the aerodrome are marked and if the vehicles are used at night or in conditions of low visibility, lighted. Aircraft servicing equipment and vehicles used only on aprons may be exempted. ADR.OPS.B.090 Use of the aerodrome by higher code letter aircraft (a) Except for aircraft emergency situations, an aerodrome operator may, subject to prior approval by the Competent Authority, permit the use of the aerodrome or parts thereof by aircraft with a higher code letter than the aerodrome design characteristics specified in the terms of the certificate. (b) In showing compliance with point (a), the provisions of ADR.OR.B.040 shall apply. SUBPART C  AERODROME MAINTENANCE (ADR.OPS.C) ADR.OPS.C.005 General The aerodrome operator shall establish and implement a maintenance programme, including preventive maintenance where appropriate, to maintain aerodrome facilities so that they comply with the essential requirements set in Annex Va to Regulation (EC) No 216/2008. ADR.OPS.C.010 Pavements, other ground surfaces and drainage (a) The aerodrome operator shall inspect the surfaces of all movement areas including pavements (runways, taxiways and aprons), adjacent areas and drainage to regularly assess their condition as part of an aerodrome preventive and corrective maintenance programme. (b) The aerodrome operator shall: (1) maintain the surfaces of all movement areas with the objective of avoiding and eliminating any loose object/debris that might cause damage to aircraft or impair the operation of aircraft systems; (2) maintain the surface of runways, taxiways and aprons in order to prevent the formation of harmful irregularities; (3) take corrective maintenance action when the friction characteristics for either the entire runway or a portion thereof, when uncontaminated, are below a minimum friction level. The frequency of these measurements shall be sufficient to determine the trend of the surface friction characteristics of the runway. ADR.OPS.C.015 Visual aids and electrical systems The aerodrome operator shall establish and ensure the implementation of a system of corrective and preventive maintenance of visual aids and electrical systems to ensure lighting and marking system availability, reliability and compliance.